Citation Nr: 0946028	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to 
September 1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision.

The issues of service connection for right ankle and left 
knee disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for a left knee disability in a December 
2004 rating decision.  The Veteran was notified of the 
decision, but did not perfect an appeal.

2.  Evidence obtained since the time of the December 2004 
rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a left knee disability.


CONCLUSION OF LAW

New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for a 
left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a left knee disability was denied by a December 2004 rating 
decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran's claim for service connection for a left knee 
disability was initially denied by a December 2004 rating 
decision, which found that while the Veteran had complained 
of left knee pain, no evidence of a current left knee 
disability had been presented.  The Veteran failed to perfect 
an appeal of his denial and the denial became final.

In June 2006, the Veteran sought to reopen his claim of 
entitlement to service connection for a left knee disability, 
and in conjunction with his appeal, the Veteran submitted an 
x-rays of his left knee from August 2004 which showed the 
presence of degenerative joint disease.  As degenerative 
joint disease is considered to be a disability for VA 
purposes, this evidence addresses the exact reason his claim 
was previously denied, and it therefore raises a reasonable 
possibility of substantiating the Veteran's claim.  
Additionally, because this evidence had not previously been 
submitted, it is considered new; and, because evidence of a 
current disability is one of the criteria for service 
connection, the new evidence is considered material.  

As such, the Veteran's claim of entitlement to service 
connection for a left knee disability is reopened.


ORDER

New and material evidence having been presented, the 
Veteran's previously denied claim of entitlement to service 
connection for a left knee disability is reopened.


REMAND

At the Veteran's hearing before the Board in October 2009, he 
testified that he had recently been awarded Social Security 
Administration (SSA) disability, and he stated that the 
records included discussion of his ankle.  The Veteran also 
submitted the fully favorable decision from November 2008 
which noted that the Veteran had osteoarthritis in his left 
knee.  Copies of the Veteran's SSA records should be sought.  

Additionally, the Veteran is currently diagnosed with 
degenerative joint disease in his left knee and service 
treatment records show treatment for multiple left knee 
complaints, but no medical opinion of record has been 
obtained addressing the etiology of the Veteran's current 
left knee disability.  As such, a medical examination should 
be provided for the Veteran's left knee, and an opinion 
obtained as to whether any current disability had its onset 
in service.   
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the records upon 
which the Veteran's award of Social 
Security Administration benefits was 
premised, as well as copies of any such 
award notices.  All efforts to obtain 
Social Security records should be fully 
documented, and a negative response must 
be provided if records are not available.

2.  Schedule the Veteran for a VA 
examination of his left knee.  The 
examiner should be provided with the 
Veteran's claims file and should fully 
review it.  The examiner should perform 
any tests necessary and diagnose any 
current left knee disability.  The 
examiner should then offer an opinion as 
to whether it is at least as likely as not 
(50 percent or greater) that any diagnosed 
left knee disability (to include 
degenerative joint disease) either began 
during, or was caused by, the Veteran's 
time in service.  Any opinion should be 
supported by a complete rationale.

3.  When the development requested has 
been completed, the Veteran's claims 
should be readjudicated.  If the claims 
remain denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


